IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                   ______________________________________

                                No. 98-10880
                              Summary Calendar
                   ______________________________________

DELORES COOK-ADAMS,

                                                       Plaintiff-Appellant,

                                     versus

SOUTHWESTERN BELL TELEPHONE COMPANY,

                                                       Defendant-Appellee.

 ______________________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                         (97-CV-1629-G)
 ______________________________________________________________

                                 July 6, 1999

Before JOLLY, SMITH and WIENER, Circuit Judges.

Per Curiam*

     In     this    appeal    from   the   dismissal   of   her   employment

discrimination suit, asserted under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. § 1981,1

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    1
     Although Cook-Adams’s claims are not entirely clear from the
face of her complaint, the district court assumed, for purposes of
summary judgment, that she had alleged not only claims of race
discrimination under Title VII and § 1981 but also claims of age
discrimination under the ADEA, disability discrimination under the
ADA and intentional infliction of emotional distress under Texas
law. As Cook-Adams has failed to advance on appeal any claim other
than race discrimination, however, we deem any other claims
abandoned. Koetting v. Thompson, 995 F.2d 37, 39 n.1 (5th Cir.
1993).
Plaintiff-Appellant Delores Cook-Adams asks us to reverse the

district court’s grant of summary judgment in favor of Defendant-

Appellee Southwestern Bell Telephone Company (“SWBT”).          Cook-Adams

complains that the district court (1) abused its discretion by

denying her motion to set aside the judgment to permit the filing

and consideration of a delinquent response to SWBT’s summary

judgment motion and (2) erred in finding her summary judgment

evidence insufficient to raise a genuine issue of material fact as

to whether SWBT’s proffered reason for firing her was in fact a

pretext for racial discrimination.

           As a threshold matter, we conclude that the district court did

not abuse its discretion by denying Cook-Adams’s motion to set

aside the judgment.          SWBT filed its motion for summary judgment on

June 4, 1998.          Cook-Adams’s response was due 20 days later on June

24.1           The court entered judgment in favor of SWBT on June 30 and,

on July 1, Cook-Adams filed her motion to set aside that judgment

to permit the consideration of her late-filed opposition brief.

Seven days later on July 8, the district court denied Cook-Adams’s

motion concluding that an unexcused failure to present evidence

that is available at the time of summary judgment provides a valid

basis for denying a motion to alter or amend.2         Cook-Adams makes no

contention that the evidence on which she relies in her opposition


       1
     N.D. TEX. LOC. R. 7.1(e)(providing that “[a] response and brief
to an opposed motion must be filed within 20 days from the date the
motion is filed.”).
           2
     Russ v. International Paper Co., 943 F.2d 589, 593 (5th Cir.
1991).

                                         2
was unavailable at the time the district court entered summary

judgment.      Instead, Cook-Adams maintains that a clerical error in

her attorney’s office is to be blamed for her untimely response.

Cook-Adams has cited no authority, however, for the proposition

that the district court’s refusal to excuse this error amounts to

an abuse of discretion.3        Consequently, we affirm the district

court’s denial of Cook-Adams’s motion and decline her request to

enlarge the summary judgment record to include her belated summary

judgment opposition.

     As   to    Cook-Adams’s   second   assignment   of   error,   we   have

carefully considered the Memorandum Opinion and Order of the

district court in light of the facts revealed by the summary

judgment record and the legal arguments set forth in counsels’

appellate briefs.     Our de novo review of the district court’s grant

of summary judgment dismissing Cook-Adams’s race discrimination

claims against SWBT leads us to the same conclusions as those

reached by the district court and for essentially the same reasons.

Cook-Adams has cited no evidence in support of her assertion that

SWBT’s decision to terminate her employment was motivated by race

rather than poor attendance.       As Cook-Adams’s subjective belief

that she was the recipient of discriminatory treatment is, by

itself, insufficient to raise a genuine issue of material fact, we


     3
      Cook-Adams cites the Texas Lawyers’ Creed in support of her
contention that SWBT acted unprofessionally by opposing her motion
to alter or amend the judgment. In addition, she argues that the
district court was obliged to excuse her tardy response given that
the court’s own opinion contains a clerical error. We find neither
of these arguments persuasive.

                                    3
affirm the district court’s grant of summary judgment in favor of

SWBT.

AFFIRMED.




                                4